     Case 3:20-cv-00087-BEN-KSC Document 11 Filed 04/29/20 PageID.48 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                       Case No.: 20cv87-BEN(KSC)
11                              Plaintiff,           ORDER MODIFYING EARLY
     v.                                              NEUTRAL EVALUATION AND
12
                                                     CASE MANAGEMENT
13   ROBERT GOLDSMITH,                               CONFERENCE TO BE
                                Defendant.           TELEPHONIC AND ISSUING
14
                                                     UPDATED PROCEDURES
15
16
17
18         An Early Neutral Evaluation (“ENE”) and a Case Management Conference
19   (“CMC”) have been scheduled in this matter for May 7, 2020. The Notice and Order
20   Setting the ENE and the CMC require personal attendance of all parties, party
21   representatives, including claims adjusters for insured defendants, and the primary
22   attorney(s) responsible for the litigation. On March 17, 2020, Chief Judge Larry A. Burns
23   issued an Order of the Chief Judge in response to the COVID-19 public emergency (“OCJ
24   #18”) 1 which, among other things, suspends the requirement under Civil Local Rule
25
26
     1
27    OCJ #s 18, 18-A, 22 and 24 are available on the Court’s website at
     https://www.casd.uscourts.gov.
28

                                                 1
                                                                                         (KSC)
     Case 3:20-cv-00087-BEN-KSC Document 11 Filed 04/29/20 PageID.49 Page 2 of 3



 1   16.1(a) that ENEs be conducted in person to protect public safety and prevent the spread
 2   of COVID-19. See OCJ #18 at ¶ 9. That Order was subsequently amended and modified
 3   by OCJs 18-A and 22. On April 15, 2020, OCJ 24 was issued, extending Emergency Orders
 4   set forth in OCJ 18, as modified in OCJs 18-A and 22 until May 16, 2020. Accordingly,
 5   the Court MODIFIES the ENE and CMC to be telephonic for all attendees. To facilitate
 6   this modification, the Court hereby ORDERS as follows:
 7         1.     Counsel and party representatives with full settlement authority for each
 8   party must be immediately available by telephone between the hours of 2:00 p.m. to 5:00
 9   p.m. on May 7, 2020. All participants shall be prepared to devote their full attention to this
10   proceeding as if they were attending in person, e.g., attendees cannot be driving while
11   speaking to the Court.
12         2.     On May 7, 2020 at 2:00 p.m. counsel and party representatives must call the
13   Court’s teleconference line at 1-877-873-8017, enter the access code 2924630 and press
14   “*” when prompted for a security code. The Court will initially confer jointly with counsel
15   and the parties. Immediately following the joint discussion, the Court will initiate separate,
16   confidential calls with plaintiff and defendant, respectively. To this end, each party must
17   provide the Court with a single phone number to use to initiate these calls. The telephone
18   number provided for a party must be one the Court can use to reach both counsel and the
19   party representative(s), who must be already conferenced on one line and ready to engage
20   in settlement discussions. No later than May 5, 2020, counsel must e-mail the Court at
21   efile_crawford@casd.uscourts.gov to provide a preferred phone number for the separate,
22   confidential ENE discussions, and any other necessary call-in information for the Court
23   (i.e., conference line passcodes).
24         3.     If the case does not settle through the telephonic ENE process, the Court will
25   hold the CMC on the Court’s teleconference line after concluding the ENE calls. If the
26   Court determines settlement is not possible, the Court will notify counsel for each side to
27   call in to the teleconference line for the CMC at a time designated by the Court.
28   ///

                                                   2
                                                                                              (KSC)
     Case 3:20-cv-00087-BEN-KSC Document 11 Filed 04/29/20 PageID.50 Page 3 of 3



 1         4.    The parties are directed to limit confidential ENE statements to 20 pages or
 2   less, including exhibits. As set forth in the Court’s prior Notice and Order, confidential
 3   ENE statements must be emailed to efile_crawford@casd.uscourts.gov by the deadline
 4   previously set in the Court’s prior Notice and Order Setting the ENE and the CMC.
 5         5.    All dates, deadlines, procedures, and requirements set forth in the Court’s
 6   prior Notice and Order Setting ENE and CMC remain in place, except as explicitly
 7   modified by this order.
 8         IT IS SO ORDERED.
 9   Dated: April 29, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                                          (KSC)
